                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: JUUL LABS, INC., MARKETING,                 Case No. 19-md-02913-WHO
                                         SALES PRACTICES, AND PRODUCTS                      Case Nos. 19-cv-6344, 19-cv-____
                                   8     LIABILITY LITIGATION

                                   9                                                        ORDER RE MOTION TO SHORTEN
                                         This Document Relates to:                          TIME AND MOTION TO ENFORCE
                                  10                                                        PRETRIAL ORDER
                                         NesSmith, et al. v. Altria Group, Inc. et al.
                                  11                                                        Re: Dkt. Nos. 25, 26
                                         Shapiro, et al. v. Altria Group, Inc., et al.
                                  12
Northern District of California
 United States District Court




                                  13          Defendants seek an order shortening time (Dkt. No. 26), to be heard on their Motion to

                                  14   Enforce Pretrial Order #1. Dkt. No. 25. Plaintiffs have also sought relief in the Florida state court

                                  15   proceeding at issue (Feldman). Defendants shall file a notice by 3:00 p.m. Friday, October 18,

                                  16   2019, informing me as to the status of their motion for a protective order and to quash in the

                                  17   Feldman case in Florida.

                                  18          Plaintiffs’ counsel in the NesSmith and Shapiro cases pending before me as part of the

                                  19   MDL, who apparently are also plaintiff’s counsel in the Feldman case in Florida, shall file a

                                  20   statement by 12:00 p.m. Friday, October 18, 2019, responding to defendants’ request for action

                                  21   or other relief by this Court. The matter will then be considered under submission.

                                  22          The hearing noticed for Friday, October 18, 2019 is VACATED.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 16, 2019

                                  25

                                  26
                                                                                                    William H. Orrick
                                  27                                                                United States District Judge

                                  28
